         CASE 0:20-cr-00193-MJD-ECW Doc. 37 Filed 11/04/20 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                            Criminal No. 20-193 (MJD/ECW)




UNITED STATES OF AMERICA.                            )      SUPERSEDING
                                                     )      INDICTMENT
                     Plaintiff,                      )
                                                     )      l8 u.s.c. $ 2
                                                     )      18 U.s.c. $ 921(a)
                                                            l8 U.S.C. $922(o)
   l. MICHAEL ROBERT SOLOMON and.                           18 u.s.c. s e2a@)Q)
   2. BENJAMIN RYAN TEETER.                                 l8 uis.c. $ e24(dxr)
                                                            l8 U.S.c. $ 2339B(aXl)
                     Defendants.                            26 U.S.C. $ s84l
                                                            26 U.S.C.   $ s845
                                                            26 U.S.C.   $ 5861(d)
                                                            26 U.S.C.   $ 5871
                                                            26 U.S.C.   $ 5872
                                                            28 U.S.c.   $ 2a6l(c)

THE UNITED STATES ATTORNEY CHARGES THAT:


              At all times material to this Indictment:

                                             COUNT    1


(Conspiracy to Provide Material Support to a Designated ForeigR Terrorist Organization)

        From on or about June     l,   2020, through on or about September 3,2020, within the

State and District of Minnesota, and elsewhere, the defendantso

                        MICHAEL ROBERT SOLOMON and
                           BENJAMIN RYAN TEETER,

did unlawfully and knowingly conspire and agree with each other and others, known and

unknown to the gand jury, to provide material support and resources, as that term is

defined in Title 18, United States Code, Section 2339A(bXl),

                                                                              SCANNE
                                                                               NtIv 04    2020

                                                                            u.s. DlsTRlcT couRT MPls
         CASE 0:20-cr-00193-MJD-ECW Doc. 37 Filed 11/04/20 Page 2 of 6

United States v. Michael Robert Solomon. et al.                    Criminal No. 20-193 (MJD/ECW)



and weapons, to a foreign terrorist organization, to     wit: Hamas, which at all relevant times

has been designated by the Secretary        of State as a foreign terrorist organization pursuant

to   Section 219   of the Immigration and Nationality Act, knowing that Hamas was a
designated foreign terrorist organization (as defined        in   18 U.S.C. $ 2339B(9)(6), that

Hamas engages and has engaged in terrorist activity (as defined in Section 212(a)(3)(B)            of

the Immigration and Nationality Act), ffid that Hamas engages and has engaged in

terrorism (as defined in Section 140(dX2) ofthe Foreign Relation Authorization Act, Fiscal

Years 1988 and 1989); all in violation ofTitle 18, United States Code, Section 23398(aXl).

                                             COUNT 2

  (Attempt to Provide Material Support to a Designated Foreign Tenorist Organization)

       From on or about June'1,2020, through on or about September 3,2020, within the

State and District of Minnesota, and elsewhere, the defendants,

                           MICHAEL ROBERT SOLOMON and
                              BENJAMIN RYAI\ TEETER,

while aiding and abetting each other and others known and unknown, and being aided and

abetted by each other and others known and unknown, did knowingly attempt to provide,

material support and resources, as that term is defined in Title 18, United States Code,

Section 2339A(b)(l), namely, tangible property and services,              to a foreign   terrorist

organization, to   wit: Hamas, which at all relevant times has been designated by the

Secretary   of State as a foreign terrorist       organization pursuant   to   Section 219   of   the

Immigration and Nationality Act, knowing that Hamas was a designated foreign terrorist

organization (as defined in 18 U.S.C. $ 23398(gX6)), that Hamas engages and has engaged
                                                  2
         CASE 0:20-cr-00193-MJD-ECW Doc. 37 Filed 11/04/20 Page 3 of 6

United States v. Michael Robert Solomon. et al.                   Criminal No. 20-193 (MJD/ECW)



in terrorist activity (as defined in Section 212(a)(3)(B) of the Immigration and Nationality

Act), and that Hamas engages and has engaged in terrorism (as defined in Section 140(dX2)

of the Foreign Relation Authorization Act, Fiscal Years 1988 and 1989); all in violation      of

Title 18, United States Code, Sections 23398(a)(l) and 2.

                                             COUNT 3

                       (Possession of Unregistered Firearms   -   Silencers)

       On or about July 30, 2020, within the State and District of Minnesota, and

elsewhere, the defendants,

                           MICHAEL ROBERT SOLOMON and
                                 BENJAMIN RYAN         TEETE&                           .




while aiding and abetting each other and others known and unkno*n, und being aided and

abetted by each other and others known and unknown, did knowingly possess firearms, as

defined by Title 18, United States Code, Section       921({Q$ and Title       26, United States

Code, Section 58a5(a)(7), namely the following:



3T:il [l,Ti
                  t'; " iT: fr ;ffi .''9":%"'\' ,siiial,Nlf,"bff:8. d
A   metal cylindrical device, green           in
                                         color, measuring No serial number
 approximately 6 inches in overall length with an outside
diameter of approximately l-l/2 inches
A metal cylindrical device, green in color, measuring                No serial number
approximately 6 inches in overall length with an outside
diameter of approximately i-l/2 inches
A metal cylindrical device, green in color, measuring                No serial number
approximately 6 inches in overall length with an outside
diameter of approximately l-l/2 inches
A metal cylindrical device, green in color, measuring                No serial number
approximately 6 inches in overall length with an outside
diameter of approximately l-l/2 inches
          CASE 0:20-cr-00193-MJD-ECW Doc. 37 Filed 11/04/20 Page 4 of 6

United States v. Michael Robert Solomon. et al.                Criminal No. 20-193 (MJD/ECW)



 A   metal cylindrical device, green   in color, measuring I No serial number
 approximately 6 inches in overall length with an outside
 diameter of approximatelv l-l/2 inches


each   of which by design, construction, and function is a device for silencing          and

diminishing the report of a portable firearm, rione of which were registered to him in the

National Firearms Registration and Transfer Record as required by law; all in violation   of

Title26, United States Code, Sections 5841, 5861(d) and 5871, and Title l8 United States

Code Section 2.

                                             COUNT 4

                            (Unlawful Possession of   a Machine Gun)


       On or about August 29, 2020, within the State and Disfrict of Minnesota, and

elsewhere, the defendants,

                            MICHAEL ROBERT SOLOMON and
                               BENJAMIN RYAI\ TEETER,

while aiding and abetting each other and others known and unknown, and being aided and

abetted   by each other and others known and unknown, did knowingly               poss€ss a

ma0hinegun, namely a "Swift Link" type conversion device mounted within a "bracket"

and one partially fitted   "Swift.Link" conversion device having no manufactureros markings

or serial numbers, all in violation of Title 18, United States Code, Sections 922(o'1,

924(a)(2), and2.




                                                  4
         CASE 0:20-cr-00193-MJD-ECW Doc. 37 Filed 11/04/20 Page 5 of 6

United States v. Michael Robert Solomon. et al.                   Criminal No. 20-193 (MJD/ECW)




                               FORFEITURE ALLEGATIONS

        The allegations in Counts      I and 2 of this Indictment are incorporated   by reference

for the purpose of alleging forfeitures pursuant to Title 18, United States Code, Section

981(a)(lXG) and Title 28, United States Code, Section 2461(c).

       The violation of Title 18, United.States Code, Section 23398(a)(l) alleged in

Counts   I   and 2 ofthis Indictment are acts of international terrorism, as defined in Title 18,

United States Code, Section 2331, against an intbrnational organization or foreign

government.

       Upon conviction       of   the offense alleged in Counts   I   and 2, the defendants shall

forfeit to the United States, pursuant to Title 18, United States Code, Section 98l(aXlXG)

and Title 28, United.States Code, Section 2461(c), all assets, foreign and domestic.

       Counts 3'and 4 of this Indictment are hereby realleged and incorporated as         if fully

set forth herein by reference, for the purpose of alleging forfeitures pursuant to      Title   18,


United States Code, Sections 924(dxl), in conjunction with 'title 26, United States Code;

Section 5872, and Title 28, United States Code, Section 2461(c).

       If convicted of Count 3 of this indictment, the defendants shall forfeit to the United

States any and all firearms, accessories, and ammunition involved in or used in connection

with such violation, including but not limited. to the five (5) metal cylindrical devices, green

in color, measuring approximately 6 inches in overall length with an outside diameter of
          CASE 0:20-cr-00193-MJD-ECW Doc. 37 Filed 11/04/20 Page 6 of 6

United States v. Michael Robert Solomon. et al.                  Criminal No. 20-193 (MJD/ECW)



approximately     l-ll2   inches, bearing no serial ntrmber pursuant to Title 26, United States

Code, Section 5872, and Title 28, United States Code, Section 2a6l@).

        If convicted of Count 4 of this indictment, the defendants shall forfeit to the United

States any and    all firearms involved in such violation, including the "Swift Link" type

conversion device mounted within a "bracket'o and one partially fitted "Swift Link"

conversion device having no manufacturer's markings or serial numbers, pursuant to Title

18, United States Code, Section'924(dxl), and Title 28, United States Code, Section

2a6r@).




                                           A TRUE BILL



UNITED STATES ATTORNEY                                FOREPERSON




                                                  6
